Per Curiam.

In March, 1944, the Bar Association of Erie County, by its president, Mr. Franklin R. Brown, presented to this court a verified petition requesting that the court, pursuant to section 132 of the Code of Criminal Procedure, investigate, or cause to be investigated, the City Court of Buffalo and to either designate a justice of the Supreme Court or to appoint a referee to conduct the investigation. The petition disclosed that the Bar Association had received from the District Attorney of Erie County a report of a grand jury of Erie County calling attention to certain abuses in the administration of justice alleged to exist in the City Court of Buffalo and that it had, on its own motion, undertaken to conduct an investigation. The petition further disclosed that the Bar Association desired the grand jury minutes to assist it in its work and that it had made an effort to obtain the same in a court proceeding and that its application had been denied.  The testimony taken by the Bar Association was filed with the petition. After reviewing the testimony submitted and the grand jury minutes furnished to the court by District Attorney Hagerty, the court *659concluded that an investigation was advisable and it made an order appointing the Honorable Charles B. Sears, an Official Beferee of the Court of Appeals, “ to conduct an investigation of the City Court of Buffalo and the judges thereof * * # and to report the proceedings on said investigation to this Court together with his findings and recommendations ”. Judge Sears, with his usual high sense of public duty, accepted the onerous task involved and immediately embarked upon the investigation. The Honorable Bichard H. Templeton, of the Buffalo Bar, consented to act as special counsel to the Bar Association, without compensation, to conduct the proceedings before the referee. With the assistance of the committee on City Court practices and other members of the Erie County Bar Association, Mr. Templeton made a thorough investigation of the records in the City Court of Buffalo. The results of his investigation were laid before the Beferee. Many witnesses gave testimony relative to the practices followed by the Judges of the City Court, including the Judges themselves. In all, nine volumes of testimony were taken. These volumes included the proceedings in all matters, except civil cases, coming before the City Court for a period of about eighteen months preceding July 1, 1944. The matter was finally submitted to the Beferee on November 28,1944. Judge Sears took the matter under consideration and on December 26, 1944, made his report to this court as directed by the order of reference. The report, needless to say, was both comprehensive and thorough. On January 8, 1945, on.notice to all interested parties, Mr. Templeton, on behalf of the Bar Association, moved to confirm the report of Judge Sears. ' Mr. Charles F. Blair, president of the Bar Association, and all other parties appearing joined in the motion to confirm.
Judge Sears stated in his report as follows: “ Let me say definitely at the very beginning of this report that no evidence has been presented before me which would warrant action under Section 132 of the Code of Criminal Procedure against any judge of the City Court of Buffalo.” With this conclusion we are in accord. The report discusses the following subjects referred to in two grand jury reports and in the evidence, namely: “ The Dead End Kids ”, “ Adjournments ” of cases in the City Court, “ Improper Sentences ”, “ The dockets of the City Court ”, “ Pleas to Lesser Offenses ”, “ Delays ”, “ Delay by demand for jury trial ”, “ Separation of felony and misdemeanor cases ” and “ Becord of defendant ”. In addition the report contains recommendations for correcting *660certain careless practices in the handling of City Court matters and cases during the period covered by the investigation.
A careful review of the evidence convinces us that the criticisms of practices in the City Court, referred to in the report, were fully justified by the record before us. We are also in agreement, generally, with the suggestions made by Judge Sears for improvement in the handling of cases and matters in the City Court of Buffalo.
We note from the evidence and from what was said on the motion to confirm the report, that the Judges of the City Court were most helpful in the investigation and we wish to compliment them for their whole-hearted co-operation. We note also that District Attorney Hagerty rendered valuable assistance in regard to certain matters relating to the investigation. We desire especially to compliment Mr. Templeton and the Erie County Bar Association who conducted the investigation without cost to the taxpayers of the City of Buffalo. All the expenses will be borne by the Erie County Bar Association. The people of Buffalo are indebted to these men for their useful and unselfish public service. The court also wishes to thank Judge Sears for the invaluable service rendered by him in this most difficult matter.
The City Court of Buffalo is a very busy court, handling over forty thousand matters annually. Except in the instances referred to in the report, the court has been and is doing its work in a very creditable manner. Upon the evidence and the statements made before us on the motion to confirm the report, the citizens of Buffalo may be assured that its City Court is discharging its duties as well as any comparable court in the State of New York.
We are assured by the Chief Judge of the City Court that the recommendations made by Judge Sears have been adopted by the court and are now being followed. The Bar Association also assures us that it will continue to confer with the judges of the City Court relative to further improving the practice in that court. We are also convinced that the investigation was well worth while.
The motion to confirm is unanimously granted. Enter order accordingly.
All concur. Present — Taylor, P. J., Dowling, Harris, McCurn, Larkin and Love, JJ.
Motion to confirm the report of Hon. Charles B. Sears, Official Eeferee of the Court of Appeals, granted.